Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 03/17/2022, applicant filed an amendment on 04/18/2022, amending claims 1, 2, 5, 6, 8, 10, 13, 15, and 17-19.  Claim 16 is.  The pending claims are 1-15 and 17-20. 

Response to Arguments
3.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant acknowledged the claims interpretation under 35 USC § 112(f) (Remarks, filed 04/18/2022, page 2).  The interpretation is repeated below.

CLAIM INTERPRETATION UNDER 35 USC § 112(f)

4.         The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a acquisition model, dialog model, image encoding model, text encoding model, decoding model…, (claim 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0124432) in view of Kuan Chen (US 20180137941, referred herein as Kuan).
As per claim 1, Chen an autonomous evolution intelligent dialogue method based on a game with a physical environment, comprising: 
step S10, obtaining an image to be processed and a question text corresponding to the image ([0065] Fig. 4, receiving an input image to processed and a question related to the input image); 
step S20, generating the image to be processed and an answer text of the question text corresponding to the image to be processed by using an optimized dialogue model ([0065] Fig. 4, and [0071], generating an answer to the question based on a fusion of the image feature map, the deep question embedding, and the attention weighted image feature map. The answer is generated as a full sentence answer by using an RNN decoder); 
step S30, outputting the answer text of the question text corresponding to the image to be processed ([0101], output device for outputting the answer text); 
wherein, the optimized dialogue model comprises an image encoding model, a text encoding model, a state encoding model, and a decoder ([0022]- [0026], and [0032], [0034], image encoder, text and state encoder, and a decoder); 
the image encoding model is constructed based on a pre-trained convolutional neural network ([0023], [0025]- [0026], using a pre-trained convolutional neural network to extract and encode extracted image features); 
the text encoding model, the state encoding model, and the decoder are language models based on a recurrent neural network; and the text encoding model comprises a question encoder and a fact encoder ([0022], [0024], [0071], wherein the natural language part learns a dense question embedding to encode the question semantics, with Bag-of-Words model or a recurrent neural network (RNN) to generate single words and full sentences answers). 
Chen does not explicitly disclose wherein a discriminator is introduced in an optimization process of the optimized dialogue model; a dialogue model and the discriminator are alternately optimized until a value of a hybrid loss function of the optimized dialogue model and a value of a loss function of the discriminator do not decrease or fall below a preset value.
Kuan in the same field of endeavor teaches optimizing parameter to establish a loss function or objective function, by which to conduct the parameter optimization in the supervised learning data model. The loss function can be a function of the difference between the analysis result generated by the deep learning model and the true objective values. During the operation of the loss function, the parameters in the model are adjusted according to the changes of the loss function and the optimization method…. the parameters are shifted in each loop of the optimization process according to a gradient descent parameter optimization method. The process of parameter optimization is stopped until the parameter optimization meets certain conditions, i.e. the value of the loss function less than a preset threshold or the amount of the cycling exceeding a certain value, and then keep the relative best parameter ([0106]).  Therefore, it would have been obvious at the time the application was filed to use Kuan’s above feature of optimizing parameters with the system of Chen, in order to optimize the dialogue model and the discriminator until a value of their corresponding hybrid loss functions do not decrease or fall below a preset value.  This would prediction results that are very close to the target and desired values.
As per claim 3, Chen teaches wherein, the step of constructing the image encoding model further comprises a pre-training step, and the pre-training step comprises: step T10, selecting an image set containing the physical environment, and using the image set containing the physical environment as a pre-training image set; and step T20, performing pre-training on a convolutional neural network model to obtain a pre- trained convolutional neural network model, wherein an object category of each image in the pre- training image is used as a label, and the pre-trained convolutional neural network model is the image encoding model ([0027], [0039], and [0057], pre-training the image encoding model on a convolutional neural network model using obtained images).
As per claim 15, system claim 15 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim 1. 
As per claims 17 and 20, Chen teaches a processor, configured to execute a plurality of programs; and a storage device, configured to store the plurality of programs; wherein, the plurality of programs are configured to be loaded and executed by the processor ([0105]- [0106]). The rest is similarly rejected under the same rationale as applied above with respect to method claim 1, 3, as system claim 17, 20 and method claims 1, 3 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.   
Allowable Subject Matter
6.	Claims 2, 4-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659